Dismissed and Memorandum Opinion filed November 5, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00576-CV

                  ZANTA L. STROUD-SIMMONS, Appellant

                                         V.

       AMERICAN RESIDENTIAL LEASING COMPANY, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1062578

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 6, 2015. The notice of appeal
was filed July 8, 2015. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207.
      On September 24, 2015, this court ordered appellant to pay the appellate
filing fee on or before October 9, 2015, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).



                                       PER CURIAM



Panel consists of Justices Boyce, Busby and Brown.




                                         2